Citation Nr: 9913919	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96-37 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to an evaluation in excess of 10 percent for 
duodenal ulcer.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from September 1961 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 1996 and January 1997 rating determinations 
of a Department of Veterans Affairs (VA) Regional Office 
(RO).

The issues of entitlement to service connection for a right 
ankle disability and an evaluation in excess of 10 percent 
for duodenal ulcer will be discussed in the remand section of 
this decision.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for right 
ear hearing loss is not supported by competent evidence 
showing that the veteran has the claimed disability.

2.  The veteran's left ear hearing loss was caused by noise 
exposure during his active duty.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for right 
ear hearing loss is not well grounded.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.385 (1998).

2.  Left ear hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107(b) 38 C.F.R. § 3.303(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran contends that he presently has hearing loss in 
both ears that he incurred in service. 

Review of the veteran's service medical records reveals 
normal hearing examinations at entrance and exit from 
service, as measured by the whispered voice test.  Reports 
reflecting three separate audiometric tests in service 
reflect elevated auditory thresholds in the upper frequencies 
upon left ear testing.  Right ear testing, however, revealed 
hearing acuity with in normal limits.  In April 1964, the 
veteran was seen with complaints of ear block, both.  The 
impression was otitis media.  The veteran was seen again in 
April 1964 with complaints of pain in the left ear.  On 
examination, the left eardrum was noted to be marked with 
injection with discoloration.  There was no bulge.  The right 
tympanic membrane was noted to be normal.  The impression was 
otitis media. 

The veteran was accorded a VA audiometric examination in 
November 1995.  At that time, he reported in 1969 while 
taking a job related hearing test he was told he that he had 
some hearing loss.  He also reported significant high 
intensity noise exposure working as a nuclear, biological, 
and chemical weapons specialist in service.  It was noted 
that the veteran worked around aircraft.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
30
LEFT
5
5
5
15
65

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  
The assessment was hearing within normal limits, right ear 
and moderate high frequency sensorineural hearing loss, left 
ear.  

During the veteran's September 1996 personal hearing, he 
testified that in August 1969 he underwent a hearing test and 
was told that he had hearing problems.  The veteran testified 
that over the years his hearing has gotten progressively 
worse.  He testified that his hearing disability affects all 
aspects of his life.   


Service Connection for Right Ear Hearing Loss

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A well grounded claim 
is a plausible claim, meaning a claim that appears to be 
meritorious on its own or capable of substantiation.  Epps, 
126 F.3d at 1468.  An allegation of a disorder that is 
service connected is not sufficient; the veteran must submit 
evidence in support of the claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Epps, 126 F.3d at 1468.  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  Therefore, if the determinant 
issue is one of medical etiology or a medical diagnosis, 
competent medical evidence must be submitted to make the 
claim well grounded.  See Grottveit, 5 Vet. App. at 93.  A 
lay person is, however, competent to provide evidence on the 
occurrence of observable symptoms during and following 
service.  If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the in-service disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability, unless 
the relationship is one to which a lay person's observations 
are competent.  See Savage v. Gober, 10 Vet. App. 488 (1997).

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  Epps, 126 F.3d at 
1469.  VA may, however, dependent on the facts of the case, 
have a duty to notify him of the evidence needed to support 
his claim.  38 U.S.C.A. § 5103; see also Robinette v. Brown, 
8 Vet. App. 69, 79 (1995).  The veteran has not indicated the 
existence of any evidence that, if obtained, would make his 
claim well grounded.  Although he reported that some hearing 
loss was shown as the result of an examination in 1969 for 
employment, in the absence of medical evidence showing that 
he currently has a right ear hearing loss, evidence of a 
hearing loss in 1969 is not sufficient to make his claim well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claim.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996).

The veteran's service medical records are silent for any 
complaints or clinical findings pertaining to right ear 
hearing loss.  As set forth above, a November 1995 VA 
audiometric examination revealed the following puretone 
decibel thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
30
LEFT
5
5
5
15
65

Speech audiometry revealed speech recognition ability of 94 
percent, and the examiner provided a diagnosis of hearing 
within normal limits, right ear. 

The evidence does not show that the veteran has a hearing 
loss disability as defined in 38 C.F.R. § 3.385 in the right 
ear.  Although the veteran has reported hearing loss in the 
right ear, the results of the audiometric examination do not 
show hearing loss is of sufficient severity to qualify as a 
hearing loss disability as defined in 38 C.F.R. § 3.385.  
Accordingly, there is no competent evidence of a current 
right ear hearing loss disability of such severity as to 
warrant service connection under governing regulation.  For 
this reason the Board holds that the claim of entitlement to 
service connection for right ear hearing loss is not well 
grounded.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(a claim cannot be well grounded in the absence of competent 
evidence showing that the veteran has a current disability).


Service Connection for Left Ear Hearing Loss

Service connection will be granted where the evidence shows 
that the disease or disorder was incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  
Service connection will be granted for disease or disability, 
which is diagnosed after discharge from military service, 
when all of the evidence establishes that such disease was 
incurred in service.  Cosman v. Principi, 3 Vet. App. 303, 
305 (1992); 38 C.F.R. § 3.303(d).

At the outset, the Board finds that the veteran's claims are 
well grounded, or plausible.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  The VA therefore 
has a duty to assist the veteran in the development of facts 
pertinent to his claim.  Id.  In this regard, the Board is 
satisfied that all relevant facts have been developed, that 
available pertinent evidence has been obtained, and that the 
case is properly in appellate status.

Although the veteran's currently-diagnosed left ear 
sensorineural hearing loss was noted many years after 
service, the VA examiner's assessment of hearing loss since 
1964 with high intensity noise exposure is given great weight 
due to the examiner's expertise in understanding disabilities 
of this nature.  Given the nature of the veteran's duties 
while in service, and the assessment of the VA audiologist 
supporting the probability of service incurrence, the Board 
concludes that the evidence is in favor of the grant of 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§§ 1110, 5107 (b); 38 C.F.R. §§ 3.102, 3.303(d).


ORDER

Service connection for right ear hearing loss is denied.  

Service connection for left ear hearing loss is granted.


REMAND

According to the veteran's service medical records, he 
sustained two right ankle muscle strains during service, in 
October 1961 and again in November 1962.  The report of the 
separation medical examination does not contain any 
complaints or findings reflecting a right ankle disability, 
however.

At the time of his November 1995 VA examination, X-rays of 
the ankle showed mild alignment at mortise (right greater 
than left) with soft tissue swelling laterally overlying the 
fibula, suggestive of ligamentous laxity.  There was also a 
heel spur on the left ankle and a traction spur on the right 
calcaneus.  

Based upon the inservice right ankle injuries and the 
findings made at the time of the November 1995 examination, 
an additional VA orthopedic examination is warranted to 
determine if any current ankle disability is related to any 
inservice injury. 

In December 1998, subsequent to the issuance of the most 
recent Supplemental Statement of the Case, the veteran 
submitted a copy of an outpatient treatment report reflecting 
evaluation of his right ankle complaints.  The RO has not yet 
reviewed this report in conjunction with an adjudication of 
the claim for entitlement to service connection for a right 
ankle disability and the veteran did not waive initial RO 
review of this record.  Thus, a remand to allow such a review 
is required.

A review of the record demonstrates that service connection 
is presently in effect for duodenal ulcer, which has been 
assigned a 10 percent disability evaluation under Diagnostic 
Code 7305.  This is a case involving an appeal as to the 
initial rating for the duodenal ulcer, rather than an 
increased rating where entitlement to compensation had 
previously been established.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

The veteran's service medical records show that in November 
1965, the veteran underwent a gastrointestinal series that 
revealed active duodenal ulcer.  The veteran was treated and 
a repeat gastrointestinal series showed no active ulcer.  
Service medical records show treatment for gastritis.  The 
veteran's separation examination noted asymptomatic duodenal 
ulcer disease.  

During an October 1997 VA examination, the examiner assigned 
a diagnosis of peptic ulcer disease-remote.  It was noted 
that a gastrointestinal endoscopy noted a small hiatal hernia 
and mild duodenitis, no gastric ulceration.  The examination 
was conducted by a physician's assistant without benefit of 
review of the claims folder.  

It is unclear from the evidence of record how often and to 
what extent the symptoms of duodenal ulcer disease are 
manifested.  Although the veteran was provided a VA medical 
examination in October 1997, that examination did not include 
a review of the veteran's claims file and the information 
received was not sufficiently detailed for determining 
whether an increased evaluation is warranted.  See Abernathy 
v. Principi, 3 Vet. App. 461 (1992) (if an examination is 
inadequate, another must be obtained).  Furthermore, the 
examination was conducted by a physician's assistant, rather 
than a medical doctor.  In evaluating complex medical issues 
such as the level of impairment arising from duodenal ulcer 
disease, it is desirable for adjudicators to be able to rely 
upon fully-informed medical evidence.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of any medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a right ankle 
disability and gastrointestinal disorder 
since service.  After securing any 
necessary release(s), the RO should 
obtain copies of such records that are 
not already in the file.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any currently-
shown right ankle disorder.  He should be 
advised of the consequences of a failure 
to report for the scheduled examination, 
including the potential denial of his 
claim under the provisions of 38 C.F.R. § 
3.655 (1998).  All appropriate tests and 
studies should be performed and all 
findings must be reported in detail.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review prior to the examination.  The 
examiner is requested to render an 
opinion as to whether any ankle disorder 
is related to service.  If the examiner 
cannot determine the etiology of the 
disorder, this should be clearly stated, 
along with the reasons therefor.  The 
examiner must provide complete rationale 
for any opinion rendered.

3.  The veteran should be afforded a VA 
gastroenterology examination, to be 
performed by a medical doctor, to 
determine the severity and frequency of 
the manifestations of the service-
connected duodenal ulcer.  He should be 
advised of the consequences of a failure 
to report for the scheduled examination, 
including the potential denial of his 
claim under the provisions of 38 C.F.R. § 
3.655.  The claims file and this remand 
should be reviewed by the examiner in 
conjunction with the examination.  The 
examination should include any diagnostic 
tests or procedures that are deemed 
helpful to an accurate assessment.  The 
examiner should conduct a thorough 
gastroenterology examination and 
determine whether the symptoms of the 
service-connected duodenal ulcer are 
relieved by standard ulcer therapy; 
whether the disorder is manifested by 
periodic vomiting, recurrent hematemesis 
or melena, anemia, or weight loss; the 
duration and frequency of any 
incapacitating episodes; and the degree 
of any impairment of health caused by the 
ulcer symptoms.  The examiner should 
provide the complete rationale for all 
opinions given.

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

5.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, the RO should 
readjudicate the claims of entitlement to 
service connection for a right ankle 
disorder, reviewing all the pertinent 
evidence of record, including the 
outpatient treatment report submitted in 
December 1998.  The RO should also 
readjudicate the claim for entitlement to 
a disability rating in excess of 10 
percent for duodenal ulcer.  

If any of the benefits sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for appellate review.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
so notified by the RO.  While this case is in remand status, 
the veteran is free to submit additional evidence and 
argument on the questions at issue.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals


 

